DETAILED ACTION
The following final Office action is in response to Applicant’s reply received on 05/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 11 and 14 are amended in Applicant’s reply while claims 9 and 19 are canceled.  Claims 1-8, 10-18 and 20 remain pending.

Response to Arguments
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues that the claim as a whole integrates any abstract idea into a practical application since inferring the location of a target property from one or more data sources is not recited at a high level of generality but instead in a specific inherently computer based manner that provide specific technical advantages.  Applicant further notes that, “For example, natural language processing models can be utilized to infer the location based on already- existing, publicly available text-based information sources such as advertisements and/or real estate postings (see specification, p. 4). This can allow "prediction of revenue from a cross-platform marketing approach, dynamic price-setting, and both professionally and individually managed properties" (see specification, p. 30).”  Examiner respectfully disagrees.  The additional element of using natural language processing does not specify a particular way to achieve the desired result of identifying a location as there are various NLP techniques available.  Such recitation amounts to merely using a computer as a tool to perform an abstract idea and generally links the abstract idea to a particular technical environment.  
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered.  Subject matter from claims 9 and 19 has been incorporated into the independent claims and Applicant argues that Lim (cited for such subject matter) fails to remedy the deficiencies of Xie and does not teach the such subject matter of utilizing a natural language processing (NLP) model to infer a location of a target property from one or more data sources.  Examiner respectfully disagrees.  Lim’s natural language processing of real property listing descriptions results in identification of keywords (0006-0008, 0029, 0061-0064).  Therefore, applying the known technique of natural language processing, any location related keywords in a textual description data source would be identified.  Applicant also argues that the cited prior art does not teach the new limitation in the independent claims of “without regard for proximity to the inferred location” of the target property when identifying other properties that are similar to the target property.  This limitation is addressed below in the updated rejection of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of analyzing properties and estimating an expected rental income of a particular property.  The limitations that recite an abstract idea are indicated in bold below:

determining, from one or more data sources, a set of property features including amenities of a target property; 
utilizing a natural language processing (NLP) model to infer a location of the target property from the one or more data sources; 
utilizing the inferred location of the target property to infer a set of geographic features associated with the location; 
without regard for proximity to the inferred location, identifying other properties having similar amenities as the target property and having a similar set of geographic features as the target property; and 
estimating an expected rental income of the target property based on historical rental data of the identified other properties.

The limitations fall under the abstract idea subject matter grouping of certain methods of organizing human activity because the activities described in the claim relate to property valuation and financial transactions.  The performance of the claim limitations using a computer does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a computer and data sources to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer (see at least spec, page 17) or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  This conclusion also applies to the additional element of utilizing a natural language processing (NLP) model to infer a location as this additional element does not specify a particular way to achieve the desired result of identifying a location as there are various NLP techniques available.  Such recitation amounts to merely using a computer as a tool to perform an abstract idea and generally links the abstract idea to a particular technical environment.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.   
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components generally link the abstract idea to a particular technical environment.  Therefore, the additional elements do not provide an inventive concept.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing” the estimating of expected rental, the determining of geographic features, places of interest, and determining the location.  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.   Additional elements recited in the dependent claims include generic processing components/functionality recited at a high-level of generality (e.g., using semantic analysis, a skip-gram model, image recognition, random forest model) which do not impose any meaningful limits to integrate the abstract idea into a practical application nor do they provide for an inventive concept.     
 Claims 11-18 and 20 recite limitations similar to those recited in method claims 1-8 and 10 and therefore the same analysis above with respect to claims 1-8 and 10 also applies to these claims. 
Applicant’s claims are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no description or basis in the specification to support “without regard for proximity to the inferred location” of the target property (recited in different ways in independent claims 1 and 11) when identifying other properties having similar amenities and similar geographic features to the target property.  The specification in paragraph 0058 states “…a block group fingerprint is determined by identifying a number of properties having a similar feature set as the target property.  In other words, by processing a number of properties through the method steps described above, a collection of feature sets may be identified for a number of properties and the properties sharing a similar geographic location and similar property features are collectively referred to as the block group fingerprint.”  The “properties sharing a similar geographic location” in paragraph 0058 seems to suggest there is regard for proximity to the target property.  It appears inconsistent for the specification to indicate properties sharing a similar geographic location to the subject property are selected which the claim recites that they are selected without regard for proximity to the location of the subject property.  Also, paragraphs 0055 and 0056 (as well as claims 1 and 11) indicate geographic features are of the target property’s location (0055 – “At step 104C, geographic features of the target property’s location are identified.”).  This is interpreted as the geographic features being specifically tied to the location of the target property.  If the other properties are required by the claim to have similar geographic features of the target property and in which those geographic features are particular to the location of the target property, then there is regard for proximity to the location of the target property because the search space is being limited to that location.  For example, if the geographic features are a lake and park located by the target property, then based on the wording of the claim the search space of the other properties is limited to properties with the similar geographic features which would be the lake and park located by the target property thus suggesting there is regard for proximity to the location of the target property.  The dependent claims inherit the deficiencies of the independent claims and are therefore also rejected.    
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, 10, 11, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. U.S. 2014/0257924 A1 (hereinafter “Xie”) in view of Lim et al. US 2020/0272820 A1 (hereinafter “Lim”) and further in view of Den Herder et al U.S. 2012/0323798 (hereinafter “Den Herder”).

Regarding claim 1, Xie, teaches a computer-implemented method, the method comprising: 
determining, from one or more data sources, a set of property features including amenities of a target property (0026-0028); 
(see Lim below for teaching “utilizing a natural language processing (NLP) model to”) infer a location of the target property from the one or more data sources (0026-0028); 
utilizing the inferred location of the target property to infer a set of geographic features associated with the location (0021, 0026-0028, 0031-0032, 0036); 
(see Berry below for teaching “without regard for proximity to the inferred location”) identifying other properties having similar amenities as the target property and having a similar set of geographic features as the target property (0025, 0028, 0058-0061); and 
estimating an expected rental income of the target property based on historical rental data of the identified other properties (0025, 0028, 0058-0061).
While Xie describes determining a location of the target property from the one or more data sources (0026-0028) and using various models including the use of machine learning to predict rent amounts (0022, 0023, 0063), Xie does not describe using the machine learning for inferring the location of the target property.  Specifically, Xie does not disclose utilizing a natural language processing (NLP) model to infer a location of the target property.  However, Lim teaches a system and apparatus for correlating image and textual data to generate annotated image data for real estate listings (Abstract).  Lim teaches performing natural language processing on real property listing descriptions to identify keywords revealing pertinent information about the property (0006-008, 0029, 0061-0064).  Therefore, any location related keywords in the description would be identified.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the estimated rental predictions of Xie to include natural language processing of key words in real property descriptions as taught by Lim because it provides ways to identify pertinent information in real property listing descriptions such as location information which is useful in estimating appropriate rental prices.
While Xie discloses identifying the other properties similar to the target property (0025, 0028, 0058-0061), Xie does not explicitly disclose doing so without regard for proximity to the inferred location of the target property.  However, Den Herder teaches certain rules may be used to find comparable properties that are sufficiently similar to the subject property (0049, 0050).  Those rules (0052-0058, 0087) include for example: comps must be located in the Census Tract of the subject and its immediate neighboring tracts; gross living area (GLA) must be within a defined range; and have age and lot size similarity.  These rules do not require relying on nearness to the location of the target property.  While relative vicinity may be used it is not required according to 0058.  Also, relative vicinity according to Den Herder means use of a Census Tract of the subject property and its immediate neighboring tracts.  This teaches that the comparable properties will be at a range of varying distances from the subject property and therefore not a particular proximity.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Xie’s teachings (in view of the NLP taught by Lim) of identifying other similar properties by the teachings of Den Herder about “without regard for proximity to the inferred location of the target property” because if a similar property that is not in proximity to the target property is still a good comparable property, then this similar property would be desirable to use in estimating the value for the target property.  

Regarding claim 4, Xie in view of Lim and Den Herder teaches the elements of claim 1 as shown above including Xie teaching determining a set of property features of the target property but Xie fails to teach determining utilizing an image recognition model to infer one or more of the amenities from the one or more data sources.  However, Lim teaches a system and apparatus for correlating image and textual data to generate annotated image data for real estate listings (Abstract).  Lim teaches performing image recognition to determine and verify features in a property (0006-008, 0071-0073).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the estimated rental predictions of Xie (in view of Lim and Den Herder) to further include image analysis of properly listings as taught by Lim because it provides ways to verify amenities in property listings as well as identify evolving trends useful in estimating appropriate rental prices.     

Regarding claim 6, Xie in view of Lim and Den Herder teaches the elements of claim 1 as shown above and Xie further discloses wherein estimating the expected rental income of the target property includes estimating an occupancy and an average daily rate based on the historical rental data (0016, 0018, 0021 – Xie teaches estimating based on vacancy rates which are analogous to occupancy rates). 

Regarding claim 7, Xie in view of Lim and Den Herder the elements of claim 1 as shown above and Xie further discloses wherein determining the set of geographic features includes determining a geographic density of places of interest within a region around the location (0018, 0026-0028, 0031-0032, 0036). 

Regarding claim 8, Xie in view of Lim and Den Herder teaches the elements of claim 7 as shown above with Xie teaching identifying places of interest but Xie fails to specify that the places of interest include restaurants, bars, parks, and stores.  However, Lim teaches identifying characteristics of properties based on locations including information related to parks, landmarks, schools, etc. (0026).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the estimated rental predictions of Xie (in view of Lim and Den Herder) to further include identifying specific places of interest as taught by Lim because it provides data on landmarks likely to impact rental prices.

Regarding claim 10, Xie in view of Lim and Den Herder teaches the elements of claim 1 as shown above and Xie further discloses wherein determining the location of the target property further includes searching one or more secondary data sources for a candidate property having a similar set of amenities as the target property (0021, 0026-0028, 0031-0032, 0036). 

Claims 11, 14, 16, 17, 18 and 20, directed to a system, recite limitations substantially similar to those recited in claims 1, 4, 6, 7, 8 and 10.  Since Xie in view of Lim and Den Herder teaches the elements of claims 1, 4, 6, 7, 8 and 10, then the same art and rationale also apply to claims 11, 14, 16, 17, 18 and 20.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. U.S. 2014/0257924 A1 (hereinafter “Xie”) in view of in view of Lim et al. US 2020/0272820 A1 (hereinafter “Lim”) and further in view of Den Herder et al U.S. 2012/0323798 (hereinafter “Den Herder”) and further in view of Admon US 2016/0232630 A1 (hereinafter “Admon”).

Regarding claims 2 and 3, Xie in view of Lim and Den Herder teaches the elements of claim 1 as shown above but Xie fails to teach wherein determining the set of property features of the target property includes utilizing a semantic analysis model to infer one or more of the amenities from the one or more data sources and wherein the semantic analysis model comprises a skip-gram model.  Admon teaches a system and method in support of digital document analysis include real estate documents such as lease agreements (0041). Admon further teaches that the analysis being done may implement a semantic classification protocol such as a skip-gram protocol (0054).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the expected rental teachings of Xie (in view of Lim and Den Herder) to further include the ability to analyze documents or listings using semantics and skip-gram modeling as taught by Admon because it provides for identifying and contextualizing pertinent information in a listing that can impact renal prices.

Claims 12 and 13, directed to a system, recite limitations substantially similar to those recited in claims 2 and 3.  Since Xie in view of Lim, Den Herder and Admon teaches the elements of claims 2 and 3, then the same art and rationale also apply to claims 12 and 13.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. U.S. 2014/0257924 A1 (hereinafter “Xie”) in view of in view of Lim et al. US 2020/0272820 A1 (hereinafter “Lim”) and further in view of Den Herder et al U.S. 2012/0323798 (hereinafter “Den Herder”) and further in view of Rose et al. US 2019/0333175 A1 (hereinafter “Rose”).

Regarding claim 5, Xie in view of Lim and Den Herder teaches the elements of claim 4 as shown above, in which Lim teaches using image recognition models and classifying identified object in the image.  Xie in view of Lim fails to teach wherein the image recognition model comprises a random forest model.  Rose teaches detecting and validating real estate transfer events using image recognition, natural language processing, and machine learning (Abstract).  In addition, Rose teaches various models can be used to facilitate models, including a random forest model (0181).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Xie in view of Lim and Den Herder to further include that the image recognition model includes a random forest model as taught by Rose as it is a well-known classifying modeling and would assist with identifying amenities useful in determining rent expectations.     

Claim 15, directed to a system, recites limitations substantially similar to those recited in claim 5.  Since Xie in view of Lim, Den Herder and Rose teaches the elements of claim 5, then the same art and rationale also apply to claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cooper US 2012/0263972 teaches obtaining online documents containing text which refers to a location (0040, 0041) and then determining the locations referred to in the text using natural language processing (0029 – NLP; 0029 – POIs, street addresses, relative location mentions; 0048 – NPL; 0139 – report the geographic location) (example in 0061 – infer a location from analysis of text such as a tweet).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683